Name: Commission Regulation (EC) No 816/98 of 17 April 1998 determing the extent to which applications lodged in April 1998 for import rights in respect of frozen beef intended for processing may be accepted
 Type: Regulation
 Subject Matter: agri-foodstuffs;  international trade;  foodstuff;  animal product;  trade;  EU finance
 Date Published: nan

 EN Official Journal of the European Communities 18. 4. 98L 116/8 COMMISSION REGULATION (EC) No 816/98 of 17 April 1998 determing the extent to which applications lodged in April 1998 for import rights in respect of frozen beef intended for processing may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1006/ 97 of 4 June 1997 opening and administering an import tariff quota for frozen beef intended for processing for the period 1 July 1997 to 30 June 1998 (1), as amended by Regulation (EC) No 260/98 (2), and in particular the second subparagraph of Article 3(3) thereof, Whereas Article 6(1) of Regulation (EC) No 1006/97 provides, where applicable, for a further allocation of quantities not covered by licence applications submitted by 28 February 1998; Whereas Article 1 of Commission Regulation (EC) No 668/98 of 25 March 1998 providing for realloction of import rights under Regulation (EC) No 1006/97 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (3) estab- lishes the quantities of frozen beef for processing which may be imported under special conditions until 30 June 1998; Whereas Article 3(3) of Regulation (EC) No 1006/97 lays down that the quantities applied for may be reduced; whereas the applications lodged relate to total quantities for A' products which exceed the quantities available; whereas under these circumstances and taking care to ensure an equitable distribution of the available quant- ities, it is appropriate to reduce proportionally the quant- ities applied for; whereas no applications for import rights have been received for B' products, HAS ADOPTED THIS REGULATION: Article 1 Every application for import rights lodged in accordance with Article 6 of Regulation (EC) No 1006/97 shall be granted to the following extent, expressed as bone-in beef: Ã¯ £ § 0,8695 % of the quantity requested for beef imports intended for the manufacture of preserves' as defined by Article 7(a) of Regulation (EC) No 1006/97. Article 2 This Regulation shall enter into force on 18 April 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 145, 5. 6. 1997, p. 10. (2) OJ L 25, 31. 1. 1998, p. 42. (3) OJ L 93, 26. 3. 1998, p. 15.